 

Case 1:19-cv-10911-GBD Document 22 Filed 11/04/20 Page 1of1

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK pe Bs i
IONR MORGAN onfehaaphicontaiaes = IN gg x
similarly situated, . 7 SOND Lay vee re
Plaintiff, . ORDER
-against- : 19 Civ. 10911 (GBD)

UNIQUE USA, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within forty-five
(45) days of this Order.

The conference scheduled for November 4, 2020 is canceled.
Dated: New York, New York

November 4, 2020
SO ORDERED.

onan. & D . roll

GEORGES. DANIELS
United States District Judge

 

 
